Citation Nr: 0611444	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  He also served in the Navy Reserves, but no 
additional active duty or active duty for training was 
performed.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

There is no etiological relationship between the veteran's 
current bilateral hearing loss and tinnitus disabilities and 
disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of his work as a seaman apprentice on 
board the U.S.S. Stone Country, which included spending two 
months removing paint and rust with a pneumatic paint-
chipping tool.  He contends that he developed chronic 
headaches, blurry vision, and ringing in his ears after using 
the tool for two weeks and indicates that he was treated at 
the U.S. Naval Hospital in San Diego, California between 
March 1966 and April 1966 for a complex 
hearing/tinnitus/sinus disorder.  He reports that after being 
away from daily noise exposure, his hearing returned 
reasonably well but he continued to suffer from ringing in 
his ears.  He indicates that during his tour of duty in 
Vietnam, he experienced ear pain and temporary hearing loss 
following 50-caliber machine gun fire and assorted on-shore 
mortar and artillery fire.  The veteran also reports 
experiencing temporary hearing loss, ear pain and increased 
ringing during a reserve training shooting competition in 
1968.  See February 2002 application for compensation or 
pension; April 2001 statement in support of claim.  Finally, 
he contends that his tinnitus is compatible with the extreme 
amount of antibiotics prescribed to treat ear infections.  
See December 2005 statement.

The veteran's service medical records indicate that although 
he did have some complaints related to his ears, none are 
related to complaints of, or treatment for, bilateral hearing 
loss or tinnitus due to noise exposure or acoustic trauma.  
See November 1965 health record (running ears 6 yrs - 20 
yrs); April 1966 record from naval hospital (treated for 
chronic sinusitis, which pre-existed service); January 1967 
record (pain in left ear with swallowing; diagnosis of 
obstruction of eustacheon tube); May 1968 report of medical 
history (reported suffering from ear, nose or throat trouble 
and running ears).  In fact, during an annual reserve 
examination, the veteran denied suffering from hearing loss, 
did not indicate suffering from tinnitus, and was found to 
have normal ears upon clinical evaluation.  See May 1968 
report of medical history.  The only audiogram of record does 
not show hearing loss per VA standards during military 
service.  See November 1965 group screening audiogram.  

Two lay statements have been submitted in support of the 
veteran's tinnitus claim, indicating that the veteran first 
reported suffering from tinnitus while in service.  See March 
2001 statement from P.J. Curotti; April 2001 statement from 
F. Werner.  

Post-service records indicate that the veteran has been seen 
by both private and VA facilities with complaints of hearing 
loss and tinnitus.  These records, however, are dated decades 
after his separation from service.  See July 1997 letter from 
Dr. Parliment; October 1999 letter and December 1999 record 
from Dr. Mallozzi.  The earliest audiogram demonstrating 
hearing loss per VA standards was conducted in September 1999 
by Dr. Dorf.  An October 2000 record indicates that the 
veteran reported the onset of bilateral hearing loss as 
approximately eight years prior and that he had been using 
hearing aids since 1997.  See VA consult note.  Tinnitus was 
not diagnosed until October 2001.  See VA consult report.  

Dr. Parliment noted that there was no underlying medical 
condition to explain the hearing loss, and opined that the 
veteran's hearing loss was due to exposure to high levels of 
noise.  There was no indication as to whether this exposure 
occurred during service and no rationale for his opinion was 
provided.  

An April 2001 letter from Dr. Cope indicates that he examined 
the veteran many years ago, at which time audiometric testing 
showed high frequency bilateral sensorineural hearing loss.  
No audiometric test results, or any other medical records, 
were attached, and Dr. Cope did not indicate when he had 
treated the veteran.  Based on the veteran's history, Dr. 
Cope surmised that his nerve type of hearing loss was 
secondary to noise exposure and tinnitus was secondary to the 
acoustic nerve damage.  

The veteran underwent several VA compensation and pension 
(C&P) examinations in January 2001.  During an ear disease 
examination he was diagnosed with mixed hearing loss in the 
right ear, compatible with otosclerosis; sensorineural 
hearing loss in the left ear; and tinnitus, history of onset 
occurring while in the military.  The VA examiner opined that 
hearing loss presumably dated back to the veteran's time in 
the military, although there are no records or audiometric 
evaluations at the time of discharge to indicate this.  See 
January 2001 ear disease examination report (emphasis added).  

During an audio exam the veteran was found to exhibit 
moderately severe mixed hearing loss in the right ear and 
mild to severe sloping sensorineural hearing loss in the 
left.  It was not known whether his air conduction thresholds 
for the right ear would change with ENT treatment.  The VA 
examiner noted that his tinnitus matched with a 2000 Hz tone 
at 5-20 dB SL, indicating that it will be a significant 
problem for him at times.  

The Board finds that service connection is not warranted for 
either claim.  Although the veteran has been diagnosed with 
bilateral hearing loss and tinnitus, the earliest evidence 
diagnosing these conditions is dated decades after his 
separation.  Moreover, the veteran's service medical records, 
including those from his hospitalization in April 1966, do 
not establish that he suffered an injury (to include acoustic 
trauma) or complained of hearing loss or tinnitus while in 
service.  In addition, the medical opinions of the VA 
examiner and Dr. Cope, which link the veteran's current 
hearing loss and tinnitus disabilities to active service, are 
both based solely on the history as reported by the veteran 
rather than medical evidence in support of his contention.  
The Board is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a March 2002 rating decision that 
denied service connection for bilateral hearing loss and 
tinnitus.  The issues were remanded in December 2004 to 
effect compliance with the duties to notify and assist; the 
Board determined that further evidentiary development -- 
obtaining additional treatment records and verifying the 
veteran's service in the Navy Reserves -- was needed.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claims.  See 
February 2005 RO letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  
Although VA did not provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the 
claims are being denied.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file and he was afforded several VA C&P 
examinations in connection with his claims.  In addition, 
pursuant to the remand, the RO requested authorization and 
consent for the release of information from several 
physicians who had treated the veteran.  The veteran did not 
submit the requested VA Form 21-4142, and there is no 
indication that he did not receive the RO's letter which 
included this form.  The RO also requested Dr. Cope to 
provide an approximate date when he first treated the 
veteran.  See February 2005 RO letter.  Dr. Cope responded 
that he has been retired for the past 13 years and has no 
records; he did not answer the RO's question as to when he 
began treating the veteran.  See undated notation on RO's 
letter.  Lastly, the RO requested verification of the 
veteran's period of service, including active duty and active 
duty for training.  It received a response indicating that no 
additional active duty or active duty for training was 
performed after August 1967.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


